Citation Nr: 0715793	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for low back 
degenerative joint disease with scoliosis and kyphosis.

2.  Entitlement to service connection for residuals of a 
brain injury.

3.  Entitlement to special monthly compensation based upon 
loss of use, and based on need for aid and attendance or 
being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in October 2001 and 
November 2002 (mailed in December 2002) of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In a rating action dated in October 2001, the RO denied 
entitlement to service connection for low back degenerative 
joint disease with scoliosis and kyphosis, and entitlement to 
special monthly compensation based upon need for aid and 
attendance.  The veteran appealed the decision to the Board.  

2.  In a rating acting dated in November 2002, the RO denied 
entitlement to service connection for residuals of a brain 
injury, and entitlement to special monthly compensation based 
upon loss of use.  The veteran appealed the decision to the 
Board.

3.  In March 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wishes to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

In a statement received by the Board on March 3, 2007, the 
veteran indicated that he wishes to withdraw his appeal.  
This statement constitutes written withdrawal of the 
substantive appeals with regard to the matters on appeal.  
Hence, there remains no allegation of errors of fact or low 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the claim, and it must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  


ORDER

The appeal is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


